             Case 19-50102-btb        Doc 144   Entered 02/21/19 14:30:05   Page 1 of 5

     DENIED
     Deny Set on regular notice

 1

 2

 3
         Entered on Docket
 4       February 21, 2019
     __________________________________________________________________
 5

 6   NEAL JACOBSON, ESQ.
     Securities and Exchange Commission
 7   Brookfield Place
     200 Vesey Street, Suite 400
 8   New York, NY 10281
     Tel.: (212) 336-0095
 9   Jacobsonn@sec.gov

10                                UNITED STATES BANKRUPTCY COURT

11                                      DISTRICT OF NEVADA
     In re
12                                                 Lead Case No.: BK-19-50102-BTB
     DOUBLE JUMP, INC.                             Chapter 11
13

14                                                 Proposed Joint Administration with:
                                                    19-50103-btb    Dora Dog Properties, LLC
15                                                  19-50104-btb    Dog Blue Properties, LLC
       X     Affects ALL Debtors                    19-50105-btb    Brandy Boy Properties, LLC
16           Affects Double Jump, Inc.              19-50106-btb    475 Channel Road, LLC
             Affects Dora Dog Properties, LLC       19-50108-btb    Park Road, LLC
17           Affects Dog Blue Properties, LLC       19-50109-btb    140 Mason Circle, LLC
             Affects Brandy Boy Properties, LLC     19-50130-btb    DC Solar Solutions, Inc.
18           Affects 475 Channel Road, LLC          19-50131-btb    DC Solar Distribution, Inc.
             Affects Park Road, LLC                 19-50135-btb    DC Solar Freedom, Inc.
19           Affects 140 Mason Circle, LLC
             Affects DC Solar Solutions, Inc.
20                                                 STIPULATION EXTENDING TIME FOR
             Affects DC Solar Distribution, Inc.
                                                   THE SECURITIES AND EXCHANGE
             Affects DC Solar Freedom, Inc.
21                                                 COMMISSION TO RESPOND TO MOTION
                                                   FOR ENTRY OF A FINAL ORDER (i)
22                                                 AUTHOHRIZING THE RETENTION OF
                                                   GLASS RATNER ADVISORY & CAPITAL
23                                                 GROUP, LLC TO PROVIDE CHIEF
                                                   RESTRUCTURING OFFICER AND
24                                                 CERTAIN OTHER PERSONNEL, (ii)


                                                   1
             Case 19-50102-btb       Doc 144     Entered 02/21/19 14:30:05       Page 2 of 5



 1                                                   DESIGNATING SETH FREEMAN AS
                                                     DEBTORS’ CHIEF RESTRUCTURING
 2                                                   OFFICER EFFECTIVE AS OF THE
                                                     PETITION DATE, AND (iii) GRANTING
 3                                                   RELATED RELIEF

 4                                                   Hearing Date: March 8, 2019
                                                     Hearing Time: 10:00 a.m.
 5

 6
             WHEREAS, on February 8, 2019, the Court, from the bench, set March 8, 2019 as the
 7
     date for the hearing on the Debtors’ Motion for Entry of a Final Order (i) Authorizing the
 8
     Retention of Glass Ratner Advisory & Capital Group, LLC to Provide Chief Restructuring
 9
     Officer and Other Personnel, (ii) Designating Seth Freeman as Debtors’ Chief Restructuring
10
     Officer Effective as of the Petition Date, and (iii) Granting Related Relief (the “CRO Motion”);
11
     and
12
             WHEREAS, by motion dated February 15, 2019, the Debtors moved for an order
13
     shortening the time for hearing on certain motions previously scheduled to be heard on March
14
     15, 2019 to March 8, 2019, and requesting that the Court set March 1, 2019 as the objection
15
     date for those motions; and
16
             WHEREAS, the Securities and Exchange Commission (“SEC”) has requested that the
17
     Debtors consent to extend the time for the SEC to respond to the CRO Motion to March 1,
18
     2019.
19
             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that the SEC
20
     shall have until March 1, 2019 to respond to the CRO Motion.
21
     /s/ Candace c. Carlyon        -and-                 /s/ Neal Jacobson
22
     Nevada Bar No. 2666                                 Securities and Exchange Commission
     TRACY M. O’STEEN, ESQ.                              Brookfield Place
23
     Nevada Bar No. 10949                                200 Vesey Street, Suite 400
     CLARK HILL PLC                                      New York, NY 10281
24
     3800 Howard Hughes Pkwy                             Tel.: (212) 336-0095

                                                    2
             Case 19-50102-btb   Doc 144   Entered 02/21/19 14:30:05    Page 3 of 5



 1   Suite 500                                    Fax: (212) 336-1324
     Las Vegas, NV 89196                          Jacobsonn@sec.gov
 2   Tel.: (702)862-8300
     Fax: (702)862-8400
 3   CCarlyon@Clarkhill.com
     TOSteen@Clarkhill.com
 4

 5

 6

 7

 8

 9
     NEAL JACOBSON, ESQ.
10   Securities and Exchange Commission
     Brookfield Place
11   200 Vesey Street, Suite 400
     New York, NY 10281
12   Tel.: (212) 336-0095
     Fax: (212) 336-1324
13   Jacobsonn@sec.gov

14                         UNITED STATES BANKRUPTCY COURT

15                                  DISTRICT OF NEVADA

16   In re
                                              Lead Case No.: BK-19-50102-BTB
17   DOUBLE JUMP, INC.                        Chapter 11

18
                                              Proposed Joint Administration with:
19                                             19-50103-btb    Dora Dog Properties, LLC
                                               19-50104-btb    Dog Blue Properties, LLC
20                                             19-50105-btb    Brandy Boy Properties, LLC
                                               19-50106-btb    475 Channel Road, LLC
21                                             19-50108-btb    Park Road, LLC
                                               19-50109-btb    140 Mason Circle, LLC
22                                             19-50130-btb    DC Solar Solutions, Inc.
                                               19-50131-btb    DC Solar Distribution, Inc.
23                                             19-50135-btb    DC Solar Freedom, Inc.
24

                                              3
            Case 19-50102-btb       Doc 144     Entered 02/21/19 14:30:05       Page 4 of 5



 1                                                  ORDER APPROVING STIPULATION
                                                    EXTENDING TIME FOR THE SECURITIES
 2                                                  AND EXCHANGE COMMISSION TO
                                                    RESPOND TO MOTION FOR ENTRY OF A
 3                                                  FINAL ORDER (i) AUTHOHRIZING THE
                                                    RETENTION OF GLASS RATNER
 4                                                  ADVISORY & CAPITAL GROUP, LLC TO
                                                    PROVIDE CHIEF RESTRUCTURING
 5                                                  OFFICER AND CERTAIN OTHER
                                                    PERSONNEL, (ii) DESIGNATING SETH
 6                                                  FREEMAN AS DEBTORS’ CHIEF
                                                    RESTRUCTURING OFFICER EFFECTIVE
 7                                                  AS OF THE PETITION DATE, AND (iii)
                                                    GRANTING RELATED RELIEF
 8
                                                    Hearing Date: March 8, 2019
 9                                                  Hearing Time: 10:00 a.m.

10
            The Court having considered the Stipulation by and between the Debtor and the
11
     Securities and Exchange Commission (“SEC”) to extend the deadline for the SEC to respond to
12
     Debtor’s Motion for Entry of a Final Order (i) Authorizing the Retention of Glass Ratner
13
     Advisory & Capital Group, LLC to Provide Chief Restructuring Officer and Other Personnel,
14
     (ii) Designating Seth Freeman as Debtors’ Chief Restructuring Officer Effective as of the
15
     Petition Date, and (iii) Granting Related Relief (the “CRO Motion”), and good cause appearing:
16
            IT IS HEREBY ORDERED that the SEC shall have until March 1, 2019, to file any
17
     response to the CRO Motion.
18
     Submitted by:
19
     /s/ Neal Jacobson
     Brookfield Place
20
     200 Vesey Street, Suite 400
     New York, NY 10281
21
     Counsel for the Securities and Exchange Commission
22
     Approved:
23
     /s/ Candace c. Carlyon
24

                                                    4
            Case 19-50102-btb       Doc 144   Entered 02/21/19 14:30:05   Page 5 of 5



 1   Nevada Bar No. 2666
     CLARK HILL PLC
 2   3800 Howard Hughes Pkwy
     Suite 500
 3   Las Vegas, NV 89196
     [Proposed] counsel for the Debtors
 4
                                                ###
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 5
